Pee Cueiam.
A verdict for $1,760, approved by tbe trial court, cannot be held excessive on appeal where the evidence was such that the jury might well find that plaintiff, a brakeman 37 years old in defendant’s employ, because of a defective grab-rod on a freight car was thrown from a moving train with such violence that he was rendered unconscious and, as a result, was under treatment in a hospital some 10 days and confined to his room longer; that he received such shock that a partial or incomplete hernia developed which can be cured only by an operation; that his back became lame and painful and so remained at the trial about five months after the injury; that his nervous system was affected and he is now subject to dizzy spells; that he, by reason of the injuries, had not been able to work since the accident and in all probability would be unable to so do for several months more; and that prior to the injury he was in good health and earning more than one hundred dollars a month.
Order affirmed.